Citation Nr: 0813679	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for 
traumatically deviated nasal septum before February 4, 2005. 

3.  Entitlement to an increased rating for service-connected 
traumatically deviated nasal septum, currently rated 10 
percent disabling, from February 4, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served in the Army National Guard from October 
1978 to January 1979, and in the Army from January 1981 to 
October 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  A June 2005 rating decision granted an 
increased, 10 percent, staged rating.  The veteran continues 
to appeal for a higher rating for this disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

The veteran was scheduled to appear for a Board hearing in 
December 2007.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD due to attempting to 
quell a prison riot at the New Mexico State Penitentiary 
while a member of the New Mexico National Guard in February 
1980, and was attacked and sustained a traumatically deviated 
nasal septum, for which he is in receipt of service 
connection, during basic training.

Treatment records show the veteran had been diagnosed as 
having PTSD, in part, with the February 1980 New Mexico State 
Penitentiary experience as a stressor.  Active military 
service of the State of New Mexico by a member of the New 
Mexico Army National Guard to control the New Mexico prison 
riot does not meet the definition of active duty in the Armed 
Forces of the United States as specified at 38 C.F.R. § 
3.6(c)(3).  Accordingly, putative service for the period in 
February 1980 was not qualifying service for VA purposes.  In 
addition, the veteran has also experienced other nonservice 
stressors, such as childhood abuse, witnessing his stepfather 
murder his brother, the suicide of his former wife, 
sustaining a knife wound to the right leg resulting in reflex 
sympathetic dystrophy, and sustaining an arrow wound to the 
left scapula.  These incidents cannot be considered in the 
PTSD claim.  

Because the veteran's other claimed inservice stressor, being 
attacked and sustaining a traumatically deviated nasal 
septum, involve an allegation of personal assault, any 
development of the record must be in accordance with that 
required of claims involving allegations of personal assault.  
See Patton v. West, 12 Vet. App. 272 (1999).  Veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  Care must be taken to 
tailor development for a male or female veteran.  These 
incidents are often violent and may lead to the development 
of PTSD secondary to the personal assault.  

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  VA will not deny a PTSD claim that is based 
on an in-service personal assault without first advising the 
claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  However, 
the veteran was only provided the general correspondence 
relating to PTSD.  Thus, additional due process compliance is 
needed.  

For disfigurement of the head, face, or neck, one 
characteristic of disfigurement results in the grant of a 10 
percent disability rating.  Evidence that disfigurement of 
the head, face, or neck has resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement warrants the 
award of a 30 percent disability evaluation.  The next higher 
rating of 50 percent requires evidence that disfigurement of 
the head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.  The highest 
evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  Diagnostic Code 7800.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The examinations of record are inadequate to determine an 
appropriate rating and the veteran must be scheduled for 
another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify potential 
alternative sources for supporting 
evidence of such personal assaults in 
accordance with the provisions of the M21-
1 Manual.  See also 38 C.F.R. § 3.304(f).  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran should be asked to 
provide any additional information 
possible regarding the personal assault 
and to identify alternative sources for 
supporting evidence of such reports.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

2.  Following the completion of # 1, 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, if the veteran 
has provided sufficiently detailed 
information to make such a request 
feasible.

3.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor(s) in 
service, and if so, what was the nature of 
the specific stressor(s).  In rendering 
this determination, attention is directed 
to the law cited in the discussion above.  
If official service records or alternative 
records discussed in M21-1 corroborate the 
veteran's allegations of stressors 
occurring, specify that information.

Also, indicate whether any behavioral 
changes that occurred at or close in time 
to the alleged stressor incidents could 
possibly indicate the occurrence of one or 
more of the alleged in-service stressors 
and if so should decide whether this 
evidence needs the interpretation by a 
clinician.  In this regard, the veteran's 
service-connected traumatically deviated 
nasal septum (even if the condition was 
found to have been the result of an 
accident and not an assault) needs 
interpretation by a mental health 
provider.

If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify the stressor(s) 
established by the record.  In reaching 
this determination, address any 
credibility questions raised by the 
record.

4.  Then, only if it is determined that 
there is evidence corroborating the claim 
of personal assault, or the veteran's in-
service traumatically deviated nasal 
septum (if found to have been the result 
of an accident and not an assault) needs 
interpretation by a mental health 
provider; schedule the veteran for a 
psychiatric examination to obtain a 
diagnosis of any existing psychiatric 
condition(s) and an opinion as to whether 
such condition(s) is/are related to any 
corroborated stressor.  

The veteran's VA claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

5.   The veteran should be also afforded a 
dermatology examination to determine the 
current nature and severity of his head 
scar.  The examiner should:  

    a) Describe the size of each scar in 
inches and centimeters; and specifically 
indicate whether any scars disfigure the 
veteran's head and, if so, describe the 
extent and location of the disfigurement; 
    
	b) Indicate whether the scars cause any 
functional loss; 
	c) Of the following eight 
characteristics of disfigurement, indicate 
which, if any, are present:  

    i. scar 5 or more inches (13 
centimeters) in length;  
    
    ii. scar at least one-quarter inch wide 
(0.6 centimeters) at its widest part;  
    
iii. scar surface or contour elevated 
or depressed on palpation;  

iv. scar adherent to underlying tissue;  

v. skin hypo- or hyper- pigmented in an 
area exceeding 6 square inches (39 
square centimeters);  

vi. skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 
square centimeters);  

vii. underlying soft tissue missing in 
an area exceeding six square inches (39 
square centimeters); and  

viii. skin indurated and inflexible in 
an area exceeding 6 square inches (39 
square centimeters).

The veteran's VA claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

6.  Then readjudicate the claims.  If any 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

